United States Court of Appeals
                      For the First Circuit


No. 10-1750

                     JUAN FERNANDO RESTREPO,

                           Petitioner,

                                v.

                       ERIC H. HOLDER, JR.,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.



                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                    Torruella, Circuit Judge,
                   Souter,* Associate Justice,
                   and Boudin, Circuit Judge.


     Randy Olen, on brief for petitioner.
     Nancy E. Friedman, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, Tony West, Assistant
Attorney General, Civil Division, and Richard M. Evans, Assistant
Director, on brief for respondent.



                          April 12, 2012




*
    The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.